Exhibit 10.1

Certain portions hereof denoted with “[***]” have been omitted pursuant to a
Request for

Confidential Treatment and have been filed separately with the Commission

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is made as of this 1st day of
May, 2007, by and between HULL POINT LLC, a Maryland limited liability company
(“Landlord”) and UNDER ARMOUR, INC., a Maryland corporation (“Tenant”), formerly
known as KP Sports, Inc.

R.1. By that Office Lease dated March 29, 2002 by and between Landlord and
Tenant, as amended by: (a) that First Amendment to Lease dated September 10,
2002, (b) that Second Amendment to Lease dated March 6, 2003, (c) that Third
Amendment to Lease dated June 23, 2004, (d) that Fourth Amendment to Lease dated
October 12, 2006, and (e) that Fifth Amendment to Lease dated December 1, 2006
(collectively, the “Existing Lease”), Landlord leased to Tenant those certain
premises consisting of: (i) 31,880 rentable square feet of space on the third
floor, (ii) 4,661 rentable square feet of space on the fourth floor, (iii) 463
rentable square feet on the bridge of the Ivory Building, (iv) 8,581 rentable
square feet of space on the second floor of the Dawn Building, and (v) 4,400
rentable square feet of space on the second floor bridge between the Tide and
Ivory Buildings (the “Existing Premises”) located at Tide Point, 1020 Hull
Street, Baltimore, Maryland 21230 (the Existing Lease together with this
Amendment are referred collectively as the “Lease”).

R.2. Landlord and Tenant desire to amend the terms and conditions of the
Existing Lease to reflect: (a) an expansion of the Existing Premises by
(i) 5,000 rentable square feet of space on the second floor of the Tide Building
(“Suite 200”), (ii) 12,594 rentable square feet of space on the third floor of
the Tide Building (“Suite 300”), and (iii) 1,673 rentable square feet of space
on the second floor of the Tide Building (“Suite 210”), all as more particularly
depicted on Exhibit A (referred to as the “Expansion Space”); and (b) to modify
and extend the Term of the Lease as described below.

R.3. Landlord and Tenant desire to amend the Lease upon the terms and conditions
set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Lease. May 1, 2007 will constitute the
“Effective Date.”

 

1



--------------------------------------------------------------------------------

2. Amendments to Lease. The Lease is hereby amended as follows:

2.1 Lease Term. The Existing Lease currently has several expiration dates, each
tied to a portion of the Existing Premises. All such expiration dates are hereby
superceded and the Term of the Lease shall, unless otherwise provided in this
Amendment or in the Lease, be until April 30, 2012. For purposes of establishing
the Base Rent, the period from May 1, 2007 until April 30, 2008 shall be Lease
Year 1, and each subsequent twelve calendar month period shall be the next
succeeding Lease Year.

2.2 Rent.

(a) Through April 30, 2007, Tenant shall be responsible for paying Base Rent in
accordance with the Existing Lease. As of the Effective Date, Base Rent will be
determined in accordance with the following provisions of this Amendment,
notwithstanding the various rent schedules applicable beyond that date set forth
in the Fourth and Fifth Amendments.

(b) Tenant shall pay Base Rent for the Existing Premises and the 5,000 rentable
square feet of Suite 200 as follows:

 

    

Lease Year

 

Rent Per SF

 

Annual Amount

      1   $[***]   $[***]     2   $[***]   $[***]     3   $[***]   $[***]     4
  $[***]   $[***]     5   $[***]   $[***]  

(c) Tenant shall pay Base Rent for the 12,594 rentable square feet of Suite 300
as follows:

 

    

Lease Year

 

Rent Per SF

 

Annual Amount

      1   $[***]   $[***]     2   $[***]   $[***]     3   $[***]   $[***]     4
  $[***]   $[***]     5   $[***]   $[***]  

 

2



--------------------------------------------------------------------------------

(d) Tenant shall pay Base Rent for the 1,673 rentable square feet of Suite 210
as follows:

 

    

Lease Year

  

Rent Per SF

  

Annual Amount

      

1

   $[***]    $[***]     

2

   $[***]    $[***]     

3

   $[***]    $[***]     

4

   $[***]    $[***]     

5

   $[***]    $[***]   

2.3 Delivery of Expansion Spaces. Landlord shall deliver the Expansion Space to
the Tenant on May 1, 2007. As of the delivery date above, the definition of the
term “Premises” shall include the Expansion Space, and the rentable square
footage of the Premises shall be increased to 69,272. Tenant shall accept the
Expansion Space on an “as-is” basis with no further warranties or
representations from the Landlord, except that Landlord warrants that, to its
knowledge, the Expansion Space is free of hazardous materials.

2.4 Base Year and Base Taxes.

(a) As of the Effective Date of this Amendment, the Base Operating Costs for the
Existing Premises, Suite 210 and Suite 200 of the Expansion Space shall mean
Operating Costs incurred for the 2007 calendar year. As of the Effective Date of
this Amendment, the Base Operating Costs for Suite 300 of the Expansion Space
shall mean Operating Costs incurred for the 2000 calendar year. The 4%
restriction on annual increases in Tenant’s Share of Operating Costs shall
continue to apply to the Premises, and as to Suite 300, shall be calculated from
the 2000 calendar year as if Tenant had been subject to such increases in each
subsequent year. If less than 95% of the rentable square feet in the Project is
occupied by tenants or Landlord is not supplying services to 95% of the rentable
square feet of the Project at any time during any calendar year (including the
Base Year), then Operating Costs for such calendar year shall be an amount equal
to the Operating Costs which would normally be expected to be incurred using
reasonable projections and reasonable extrapolations from existing cost data had
95% of the Project’s rentable square feet been occupied and had Landlord been
supplying services to 95% of the Project’s rentable square feet throughout such
calendar year. Furthermore, if after the Base Year, the Landlord provides
additional services or incurs cost items in a category not otherwise covered in
Operating Costs as defined herein, the Base Operating Costs shall be increased
in a manner as reasonably determined by Landlord to include such additional
matter.

(b) As of the Effective Date of this Amendment, Base Taxes for the Existing
Premises, Suite 210 and Suite 200 of the Expansion Space shall mean Taxes
incurred for the

 

3



--------------------------------------------------------------------------------

state fiscal tax year beginning July 1, 2007 and ending June 30, 2008. As of the
Effective Date of this Amendment, Base Taxes for Suite 300 of the Expansion
Space shall mean Taxes incurred for the state fiscal tax year beginning July 1,
2000 and ending June 30, 2001.

2.5. Renewal.

(a) Tenant shall have the option to renew the Term of this Lease for one
(1) period of two (2) years (the “Renewal Term”). Tenant shall exercise the
option by providing written notice to Landlord of its election to exercise such
option no later than twelve (12) months prior to the expiration of the Term
(“Initial Notice Period”), provided, however, that Tenant’s option to renew
shall be subject to the condition that no default shall have occurred and be
continuing after applicable notice and cure periods have expired as of the date
of Tenant’s exercise of such option or as of the date of commencement of the
Renewal Term. Tenant shall have no other right to renew this Lease after the
Renewal Term. Except as otherwise expressly provided in this Lease, all terms,
covenants, and conditions of this Lease shall remain in full force and effect
during the Renewal Term, except that the Rent applicable to the Renewal Term
shall be as set forth in this Section below. In no event shall the Rent for the
Renewal Term be less than the Rent in effect at the expiration of the
immediately preceding Term of the Lease. If the Tenant fails to give notice
exercising the foregoing option by the date required herein, or if at the time
Tenant exercises such option or at commencement of the Renewal Term the Tenant
is in default beyond applicable notice and cure periods of any term of this
Lease, or if this Lease is assigned by Tenant or the Premises is sublet in whole
or part, then Tenant’s rights and options to renew shall be automatically
terminated and of no further force or effect.

(b) The Base Rent for the Renewal Term shall be the Market Rent as determined in
subsection (c) below.

(c) The “Market Rent” shall be the prevailing market rate of rent and all
charges for comparable space at the end of the Term as increased in accordance
with market rate annual escalations. If Tenant exercises its option to renew
hereunder, Tenant and Landlord shall make a good faith effort to agree on the
Market Rent on or before a date (the “Outside Negotiation Date”) which is no
later than nine (9) months prior to the expiration of the Term, and prior to
implementing the procedures set forth below if the parties are unable to agree.
If Landlord and Tenant are unable to agree upon the Market Rent by the Outside
Negotiation Date, then Landlord and Tenant shall determine the Market Rent in
accordance with the appraisal procedure set forth herein. Within ten (10) days
after the Outside Negotiation Date, the parties shall appoint a broker who shall
be mutually agreeable to both Landlord and Tenant, shall have at least ten
(10) years’ experience as a broker of commercial leasehold estates, and shall be
knowledgeable in office rentals in the Baltimore, Maryland market. If the
parties are unable to agree on a broker within such ten (10) day period, then
each party, within five (5) days after the expiration of such ten (10) day
period, shall appoint a broker (with the same qualifications) and the two
(2) brokers (or the one broker if either Landlord or Tenant fails timely to
appoint a broker) shall together appoint a third broker with the same
qualifications. The broker or brokers so appointed then shall determine, within
sixty (60) days after the appointment of such broker or brokers, the then

 

4



--------------------------------------------------------------------------------

Market Rent for the Premises. Among the factors to be considered by the
broker(s) in determining the fair market base rent for the Premises shall be
those factors set out below. The figure arrived at by the broker (or the average
of the figures arrived at by the three brokers, if applicable) shall be used as
the Market Rent for such renewal term. If the three broker method is chosen,
then if any broker’s estimate of fair Market Rent is either (x) less than ninety
percent (90%) of the average figure or (y) more than one hundred ten percent
(110%) of such average, then the fair market rent will be either (1) the average
of the remaining two (2) appraisal figures falling within such a range of
percentages, (2) the remaining appraisal that is within such range of
percentages or (3) if none of the figures are within such range, the average of
the three (3) appraisals. Landlord and Tenant shall each bear the cost of its
broker and shall share equally the cost of the third broker.

(d) In determining the Market Rent, the parties hereto and such brokers shall be
guided by the following principles: the Market Rent shall be determined by
reference to newly finished built-out office space in office buildings in
Baltimore, Maryland or neighborhoods in the Baltimore, Maryland metropolitan
area most comparable to the quality, location, amenities, stature, reputation,
visibility and services of the Building. The Market Rent shall take into account
the fact that there are no new tenant improvements to be constructed by Landlord
nor other lease-up costs (except broker commissions, if any) and shall provide
for updating the Base Operating Costs to the first year of each renewal term, if
such factors are considered market concessions at such time. The valuation shall
be conducted in accordance with the provisions of this Section and, to the
extent not inconsistent herewith, in accordance with the then prevailing rules
of the American Arbitration Association in Maryland (or any successor thereto).
The final determination of such brokers shall be in writing and shall be binding
and conclusive on the parties, each of whom shall receive counterpart copies
thereof. In rendering such decision the brokers shall not add to, subtract from,
or otherwise modify the provisions of this Lease. In determining the Market
Rent, the brokers shall consider all the items set forth above for consideration
in determining the Market Rent. Instructions to such effect shall be given to
the brokers.

(e) Notwithstanding the above, Tenant will have the right to rescind its renewal
option at any time within ten (10) calendar days after a final written
determination is made of the Market Rent in accordance with the above
procedures.

2.6. Parking. In addition to the rights to parking spaces under the Existing
Lease, Tenant shall have the non-exclusive right to use 58 additional on-site
parking spaces. At Landlord’s request, Tenant shall provide license plate
numbers for its employees and otherwise cooperate with Landlord’s management of
the Parking Areas, which may include attended parking service. Tenant shall not
obligated to pay any Additional Rent for any such parking spaces.

 

5



--------------------------------------------------------------------------------

2.7. Limited Right of Termination.

(a) Tenant shall have a conditional right to terminate this Lease effective
[***] (the “Early Termination Date”). If Tenant exercises its right hereunder,
it shall give the Landlord written notice of its election to terminate (the
“Termination Notice”) at least [***] months prior to the Early Termination Date
(the “Termination Period”).

(b) [***]

(c) [***]

(d) If, and only if, Tenant delivers the Termination Notice within the
Termination Period, and Tenant pays to Landlord the Termination Fee, if
required, and further provided that Tenant is not in default of any term of this
Lease beyond any applicable notice and cure period either on the date of the
Termination Notice or on the Early Termination Date, then the Lease will
terminate effective on the Early Termination Date.

2.8. Assignment and Subletting. The provisions of Section 14 of the Existing
Lease will continue to apply to any assignment or subletting of the Premises,
however no consent from Landlord will be required for an assignment or
subletting of all or any portion of the Premises so long as Tenant remains
obligated on the Lease and the percentage of profit that is payable for Landlord
in accordance with Section 14.4 would increase to one hundred percent.

3. Survival and Conflict. The Lease shall remain in full force and effect, fully
binding on Landlord and Tenant and unmodified except as expressly provided
herein. In the event of any conflict between the terms of the Lease and the
terms of this Amendment, the terms of this Amendment shall govern.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment on the
date written first above.

 

LANDLORD:     HULL POINT LLC, a Maryland limited liability company

/s/ Kathleen A. Hearn

    By:  

/s/ J. Martin Lastner

  (SEAL) Witness     Name:   J. Martin Lastner       Title:   VP Operating
Properties   TENANT:     UNDER ARMOUR, INC. (formerly known as KP SPORTS, INC.),
a Maryland corporation

/s/ Kathleen A. Hearn

    By:  

/s/ J. Scott Plank

  (SEAL) Witness     Name:   J. Scott Plank       Title:   Senior Vice President
 

 

7